of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc tege eoeg et2 conex-125652-07 number info release date uil the honorable dennis moore u s house of representatives washington d c dear mr moore i am responding to your letter dated date on behalf of your constituent ---- ---- ------------------ about the tax treatment of employer_provided cellular telephones he also asked about the treatment of vehicles provided by counties to emergency medical service and emergency management employees who use the vehicles to commute to work i hope the following information is helpful cellular telephones government employers frequently provide their employees with cellular telephones for business purposes this can raise special tax issues because under sec_280f of the internal_revenue_code the code cellular telephones are listed_property listed_property includes items obtained for use in a business but designated by the code as lending themselves easily to personal_use congress expanded the definition of listed_property to include cellular telephones in based on the belief that cellular telephones and other similar telecommunications equipment are often used primarily for personal or investment use rather than in the conduct of a trade of business h_r rep pincite date an employer can exclude the value of an employee’s use of an employer-provided cell phone from the employee’s gross_income if the employer has some method of requiring the employee to keep records that distinguish business from personal phone charges if the employee uses the telephone exclusively for business the value of all use is excluded from the employee’s income as a working_condition_fringe benefit the employer must include the value of any personal_use of the cell phone in the employee’s wages personal_use includes individual personal calls as well as a pro_rata share of monthly service charges to ensure that an employee’s business use of an employer-provided cell phone is excludable from gross_income sec_274 of the code requires the employee to keep a record of each call and its business_purpose if the employee receives a monthly itemized statement the employee should identify each call as personal or conex-125652-07 business if the employee does not use the cell phone to make personal calls or has only minimal personal_use of the cell phone the business use of the phone is not taxable to the employee sec_274 of the code and sec_1_274-5 of the treasury regulations contain guidance on the recordkeeping necessary to adequately substantiate the business use of listed_property qualified nonpersonal use vehicles generally employees must include the value of an employer-provided vehicle used for commuting purposes in income sec_132 of the code however the code and treasury regulations provide certain exclusions for qualified nonpersonal use vehicles employees can exclude percent of the value of the use of a qualified_nonpersonal_use_vehicle from gross_income as a working_condition_fringe sec_1_132-5 of the treasury regulations a qualified_nonpersonal_use_vehicle is any vehicle which by reason of its nature an employee is not likely to use more than a minimum amount for personal purposes sec_274 of the code cement mixers moving vans and forklifts are examples of the types of vehicles exempt from taxation as qualified nonpersonal use vehicles passenger automobiles such as sedans are generally not exempt from taxation because by design they can easily be used for personal purposes however as noted the regulations provide that nonpersonal use vehicles include clearly marked police and fire vehicles and unmarked law enforcement vehicles used by law enforcement officers ------------ suggested that ems emergency medical service and em emergency management vehicles are similar to police vehicles in ways that are relevant to the code sec_132 exception for qualified nonpersonal use vehicles presently the regulations do not include county-owned automobiles driven by emergency medical service personnel and emergency management personnel as qualified nonpersonal use vehicles however the regulations do provide that the commissioner can designate other vehicles as qualified nonpersonal use vehicles this authority is consistent with the legislative_history on this issue which provides that treasury and the irs can issue guidance expanding the list of vehicles and identify other appropriate qualified nonpersonal use vehicles where that can be done while preserving the basic requirement that the exception be limited to vehicles that by their nature employees are not likely to use more than a minimum amount for personal purposes you asked for our help in resolving this problem this is the time of year when the irs and the treasury_department determine what issues should be addressed in the coming year through the issuance of new regulations and other forms of published guidance i have raised the issues in ---------------letter with our counterparts at the treasury_department and i speak for that office as well as ours in assuring you that the irs and the treasury_department will carefully consider and evaluate whether we can and should open a guidance project on this issue as part of our upcoming guidance plan conex-125652-07 we hope this information is helpful if you have questions or need further assistance in these matters please contact me or --------------------of my staff at --------------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
